Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 19, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155819(61)(62)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  JP MORGAN CHASE BANK N.A.,                                                                             Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 155819
  v                                                                COA: 336618
                                                                   Monroe CC: 16-139296-AV
  BARBARA ELLIS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to exceed the
  page limit and to extend the time for filing her reply are GRANTED. The reply submitted
  on July 12, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 19, 2017
                                                                              Clerk